Case: 1:19-cr-00226 Document #: 339 Filed: 05/12/21 Page 1 of 14 PageID #:2203


                                                            FIL2E/2D
                                                                   021
                                                                                     JG
                                                                5/1
                                                                        . BRUTO    N
                                                              THOMA.SDG
                                                                      IS T R IC T COURT
                                                           CLERK, U.S
Case: 1:19-cr-00226 Document #: 339 Filed: 05/12/21 Page 2 of 14 PageID #:2204
Case: 1:19-cr-00226 Document #: 339 Filed: 05/12/21 Page 3 of 14 PageID #:2205
Case: 1:19-cr-00226 Document #: 339 Filed: 05/12/21 Page 4 of 14 PageID #:2206
Case: 1:19-cr-00226 Document #: 339 Filed: 05/12/21 Page 5 of 14 PageID #:2207
Case: 1:19-cr-00226 Document #: 339 Filed: 05/12/21 Page 6 of 14 PageID #:2208
Case: 1:19-cr-00226 Document #: 339 Filed: 05/12/21 Page 7 of 14 PageID #:2209
Case: 1:19-cr-00226 Document #: 339 Filed: 05/12/21 Page 8 of 14 PageID #:2210
Case: 1:19-cr-00226 Document #: 339 Filed: 05/12/21 Page 9 of 14 PageID #:2211
Case: 1:19-cr-00226 Document #: 339 Filed: 05/12/21 Page 10 of 14 PageID #:2212
Case: 1:19-cr-00226 Document #: 339 Filed: 05/12/21 Page 11 of 14 PageID #:2213
Case: 1:19-cr-00226 Document #: 339 Filed: 05/12/21 Page 12 of 14 PageID #:2214
Case: 1:19-cr-00226 Document #: 339 Filed: 05/12/21 Page 13 of 14 PageID #:2215
Case: 1:19-cr-00226 Document #: 339 Filed: 05/12/21 Page 14 of 14 PageID #:2216
